       Case 2:20-cr-00083-TOR         ECF No. 32   filed 08/25/20   PageID.73 Page 1 of 2




                                                                               FILED IN THE
 1                                                                         U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON

 2
                                                                     Aug 25, 2020
 3                                                                        SEAN F. MCAVOY, CLERK

 4
 5
                           UNITED STATES DISTRICT COURT
 6
                        EASTERN DISTRICT OF WASHINGTON
 7
 8
     UNITED STATES OF AMERICA,                         No. 2:20-CR-00083-TOR-1
 9
10                       Plaintiff,                    ORDER GRANTING MOTION TO
                                                       QUASH ARREST WARRANT
11                       v.
12                                                     MOTION GRANTED
     ROBERT WILLIAM WINTERS,                             (ECF No. 31)
13
14                       Defendant.
15
           Before the Court is Defendant’s Unopposed Motion to Quash Arrest
16
     Warrant, ECF No. 31. Defendant recites in his motion that neither the United
17
     States nor U.S. Probation oppose this request.
18
           The Court notes that the substance abuse treatment program Defendant was
19
     participating in temporarily suspended operations due to COVID-19
20
     considerations. The Defendant attempted to return to custody per this Court’s
21
     earlier order, but the jail refused to admit Defendant. Further, Defendant has
22
     remained at an address known to Pretrial Services and has stayed in contact with
23
     counsel. After reviewing records and files, and these circumstances, the Court is
24
     fully informed and hereby grants the motion.
25
           IT IS ORDERED Defendant’s Motion, ECF No. 31, is GRANTED. The
26
     Clerk of Court shall quash the arrest warrant.
27
           Defendant shall comply with conditions 1 through 10 in the previous release
28



     ORDER - 1
       Case 2:20-cr-00083-TOR   ECF No. 32   filed 08/25/20   PageID.74 Page 2 of 2




 1   order, ECF No. 27, and shall resume substance abuse treatment at American
 2   Behavioral Health Systems on September 1, 2020, or whenever it becomes
 3   available.
 4         IT IS SO ORDERED.
 5         DATED August 25, 2020.
 6
 7                              _____________________________________
                                          JOHN T. RODGERS
 8                               UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     ORDER - 2
